UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-7748



COREY LORENZO WOODFOLK,

                                           Petitioner - Appellant,

          versus


STATE OF MARYLAND DEPARTMENT OF CORRECTIONS,

                                            Respondent - Appellee.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, District Judge. (CA-
02-3836)


Submitted:   February 11, 2005             Decided:    March 2, 2005


Before MICHAEL, TRAXLER, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Corey Lorenzo Woodfolk, Appellant Pro Se.   Mary Ann Rapp Ince,
OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Corey Lorenzo Woodfolk, a state prisoner, seeks to appeal

the district court’s order denying relief on his 28 U.S.C. § 2254

(2000) petition.        The order is not appealable unless a circuit

justice or judge issues a certificate of appealability. 28 U.S.C.

§ 2253(c)(1) (2000); see Reid v. Angelone, 369 F.3d 363, 368-69,

374 n.7 (4th Cir. 2004).            A certificate of appealability will not

issue   absent    “a    substantial       showing       of    the   denial        of     a

constitutional right.”         28 U.S.C. § 2253(c)(2) (2000).             A prisoner

satisfies this standard by demonstrating that reasonable jurists

would   find     that    the    district        court’s      assessment      of        his

constitutional     claims      is    debatable    and     that   any     dispositive

procedural rulings by the district court are also debatable or

wrong. See Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).              We have independently reviewed the

record and conclude that Woodfolk has not made the requisite

showing. Accordingly, we deny a certificate of appealability, deny

Woodfolk’s motion to amend the pleadings, and dismiss the appeal.

We   dispense    with   oral    argument    because       the    facts    and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                           DISMISSED


                                        - 2 -